Case 1:19-cv-05180-PKC-RER Document 11 Filed 05/26/20 Page 1 of 13 PageID #: 189



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 J & J SPORTS PRODUCTIONS, INC.,

                                 Plaintiff,
                                                                 MEMORANDUM & ORDER
                   - against -                                    19-CV-5180 (PKC) (RER)

  PETRA M ESPINAL, individually and d/b/a
  111 Deli Stop Corp, and 111 DELI STOP
  CORP, an unknown business entity d/b/a 111
  Deli Stop Corp,

                                  Defendants.
  -------------------------------------------------------x
 PAMELA K. CHEN, United States District Judge:

          Plaintiff J & J Sports Productions, Inc. brought this action alleging that Defendants Petra

 M Espinal, individually and d/b/a 111 Deli Stop Corp, and 111 Deli Stop Corp, an unknown

 business entity d/b/a 111 Deli Stop Corp (“111 Deli”), violated Plaintiff’s rights as the exclusive

 commercial domestic distributor of a telecast entitled Saul Alvarez v Liam Smith WBO World

 Super Welterweight Championship Fight Program (the “Program”) under 47 U.S.C. §§ 605 and

 553. (See generally Complaint (“Compl.”), Dkt. 1.) Plaintiff now moves for default judgment,

 statutory damages, and full costs including reasonable attorneys’ fees. (Dkt. 10.) For the reasons

 set forth below, Plaintiff’s motion is granted in part and denied in part.




                                                             1
Case 1:19-cv-05180-PKC-RER Document 11 Filed 05/26/20 Page 2 of 13 PageID #: 190



                                         BACKGROUND

 I.     Factual Allegations 1

        Pursuant to contract, Plaintiff was granted the exclusive nationwide commercial

 distribution rights to the Program, which was telecasted nationwide on September 17, 2016.

 (Compl., Dkt. 1, ¶ 19.) Plaintiff entered into subsequent sublicensing agreements with various

 commercial entities throughout North America, including New York, by which Plaintiff granted

 these entities limited sublicensing rights to publicly exhibit the Program within their respective

 commercial establishments. (Id. ¶ 20.) The Program could only be exhibited in a commercial

 establishment if that establishment had been authorized to do so by Plaintiff. (Id. ¶ 21.) The

 Program “originated via satellite uplink and was subsequently re-transmitted to cable systems and

 satellite companies via satellite signal.” (Id. ¶ 24.) The Program was electronically coded or

 “scrambled,” and, if an establishment was authorized to receive the Program, then Plaintiff would

 provide the establishment with the requisite electronic decoding equipment or contact the

 establishment’s satellite or cable provider to decode the transmission of the Program. (Id. ¶¶ 24–

 25.)

        Defendant Espinal is the owner of 111 Deli, which operates in Corona, New York. (Id.

 ¶¶ 7–11.)   Although Defendants were never granted sublicensing rights, they nonetheless

 displayed the Program at 111 Deli on September 17, 2016, resulting in increased profits for

 Defendants. (Id. ¶¶ 16, 26, 28.) As Plaintiff summarizes, “[w]ith full knowledge that the Program

 was not to be intercepted, received, published, and/or exhibited by commercial entities


        1
           The Court accepts all well-pleaded factual allegations in the complaint—except those
 relating to damages—as true, summarizing them here where relevant. See Nero v. Law Office of
 Sam Streeter, P.L.L.C., 655 F. Supp. 2d 200, 204 (E.D.N.Y. 2009) (“[W]hen the court determines
 that defendant is in default, the factual allegations of the complaint, except those relating to the
 amount of damages, will be taken as true.” (internal quotation marks and citation omitted)).

                                                  2
Case 1:19-cv-05180-PKC-RER Document 11 Filed 05/26/20 Page 3 of 13 PageID #: 191



 unauthorized to do so, [] Defendant[s], either through direct action or through actions of employees

 or agents directly imputable to Defendant[s] . . . ,” did “unlawfully intercept, receive, publish,

 and/or exhibit the Program at the time of its transmission at” 111 Deli. (Id. ¶ 32 (italics in

 original).) Six people viewed the Program at 111 Deli on September 17, 2016. (Loughlin

 Declaration, Dkt. 10-3, at ECF 2 36.)

 II.    Procedural History

        On September 11, 2019, Plaintiff filed this action against Defendants. (See generally

 Compl., Dkt. 1.) To date, Defendants have failed to appear, plead, or otherwise respond to the

 complaint. The applicable time limit for answering or otherwise responding to the complaint has

 expired, and the Clerk’s Certificate of Default was entered on November 26, 2019. (Dkt. 9.)

 Plaintiff filed a motion for default judgment on February 26, 2020. (Plaintiff’s Motion for Default

 Judgment (“Pl.’s Mot.”), Dkt. 10.) Plaintiff also filed Certificates of Service confirming that a

 copy of its motion for default judgment, along with the appended memorandum of law, affidavit,

 and declaration had been served on Defendants via certified mail on February 26, 2020. (Dkt. 10,

 at ECF 4; Dkt. 10-1, at ECF 12; Dkt. 10-2, at ECF 20; Dkt. 10-3, at ECF 39.) To date, Defendants

 have not filed a response to Plaintiff’s motion for default judgment.

                                    STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 55(a), the procedure for default judgment against a

 party who “fails to plead or otherwise defend” in a matter includes two steps: “first, the entry of a

 default, and second, the entry of a default judgment.” City of New York v. Mickalis Pawn Shop,

 645 F.3d 114, 128 (2d Cir. 2011) (citation omitted). “The first step, entry of a default, formalizes



        2
         Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
 system and not the document’s internal pagination.

                                                  3
Case 1:19-cv-05180-PKC-RER Document 11 Filed 05/26/20 Page 4 of 13 PageID #: 192



 a judicial recognition that a defendant has, through its failure to defend the action, admitted liability

 to the plaintiff.” Id. “[A] party’s default is deemed to constitute a concession of all well[-]pleaded

 allegations of liability.” United States v. DiPaolo, 466 F. Supp. 2d 476, 482 (S.D.N.Y. 2006)

 (internal quotation marks and citations omitted).

         “The second step, entry of a default judgment, converts the defendant’s admission of

 liability into a final judgment that terminates the litigation and awards the plaintiff any relief to

 which the Court decides it is entitled, to the extent permitted by Rule 54(c).” 3 Mickalis, 645 F.3d

 at 128. “[T]he decision to grant a motion for a default judgment lies in the sound discretion of the

 trial court.” O’Callaghan v. Sifre, 242 F.R.D. 69, 73 (S.D.N.Y. 2007). Default judgments “track[]

 the ancient common law axiom that a default is an admission of all well-pleaded allegations against

 the defaulting party.” Vt. Teddy Bear Co., Inc. v. 1-800 Beargram Co., 373 F.3d 241, 246 (2d Cir.

 2004). “However, it is also true that a district court need not agree that the alleged facts constitute

 a valid cause of action,” Mickalis, 645 F.3d at 137 (internal quotation marks and citation omitted),

 and the Court is therefore “required to determine whether [Plaintiff’s] allegations establish

 [Defendants’] liability as a matter of law,” Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009).

                                             DISCUSSION

 I.      Liability

         Plaintiff seeks default judgment for its claims under § 605 of the Federal Communications

 Act of 1934 (the “FCA”). 4 Section 605 of the FCA provides in relevant part that “[n]o person not



         3
           Federal Rule of Civil Procedure 54(c) provides that “[a] default judgment must not differ
 in kind from, or exceed in amount, what is demanded in the pleadings. Every other final judgment
 should grant the relief to which each party is entitled, even if the party has not demanded that relief
 in its pleadings.” Fed. R. Civ. P. 54(c).
         4
         Where a plaintiff alleges that §§ 553 and 605 are violated by the same conduct, a plaintiff
 may ordinarily recover under only one statute. Int’l Cablevision, Inc. v. Sykes, 75 F.3d 123, 129
                                                    4
Case 1:19-cv-05180-PKC-RER Document 11 Filed 05/26/20 Page 5 of 13 PageID #: 193



 being authorized by the sender shall intercept any radio communication and divulge or publish the

 existence, contents, substance, purport, effect, or meaning of such intercepted communication to

 any person.” 47 U.S.C. § 605(a). In the Second Circuit, courts have applied § 605 to theft of

 cable communications that were originally radio or satellite communications.               Cmty.

 Television Sys. Inc. v. Caruso, 284 F.3d 430, 435 (2d Cir. 2002).

        A.      Defendant 111 Deli

        Plaintiff alleges that Defendant 111 Deli “was an owner, and/or operator, and/or

 licensee, and/or permittee, and/or person in charge, and/or an entity with dominion, control,

 oversight[,] and management of” the commercial establishment doing business as 111 Deli.

 (Compl., Dkt. 1, ¶ 8.) The Court has taken judicial notice of an entry in New York State’s

 Department of State Corporation and Business Entity Database relating to this issue. See

 Saudi v. Marine Atl., Ltd., No. 02-CV-2495 (SJF) (LB), 2005 WL 8156849, at *4 (E.D.N.Y.

 July 1, 2005) (taking judicial notice that entity “is a Delaware corporation, and is listed as

 such on the New York Department of State Corporation and Business Entity Database”). The

 entry lists “111 Deli Stop Corp.” as a domestic business corporation located in Corona, New York,

 that first filed documents with the Department of State on June 11, 2012. See Corporation and

 Business    Database,   New    York    Department     of   State,   Division   of   Corporations,

 https://appext20.dos.ny.gov/corp_public/CORPSEARCH.SELECT_ENTITY (search “111 Deli

 Stop”) (current as of May 20, 2020). Based on the foregoing, the Court is persuaded that Defendant

 111 Deli is the owner of the commercial establishment known as 111 Deli.




 (2d Cir. 1996). Here, Plaintiff has elected to recover damages under § 605 rather than § 553. (See
 Pl.’s Mot., Dkt. 10, ¶ 3; Plaintiff’s Brief (“Pl.’s Br.”), Dkt. 10-1, at ECF 4–5.)

                                                 5
Case 1:19-cv-05180-PKC-RER Document 11 Filed 05/26/20 Page 6 of 13 PageID #: 194



        Plaintiff alleges that (1) Plaintiff had the exclusive rights to broadcast the Program

 (Compl., Dkt. 1, ¶ 19); (2) Defendant 111 Deli had not entered into a sublicensing agreement

 with Plaintiff to broadcast the Program (id. ¶ 28); (3) the Program was broadcast in a

 “scrambled” or electronically coded form (id. ¶ 24); (4) the Program originated as a satellite

 communication (id.); and (5) Defendant 111 Deli broadcasted the Program on September 17,

 2016 (id. ¶ 26). Plaintiff thus alleges that Defendant 111 Deli was not “authorized” to

 broadcast the Program but “intercept[ed the] radio communication” and “publish[ed]” the

 contents of that communication to its patrons that night. See 47 U.S.C. § 605(a). “Courts have

 routinely found similar allegations sufficient to state a claim for relief under section 605 of the

 FCA.” J & J Sports Prods., Inc. v. Shaw, No. 19-CV-2383 (AMD) (ST), 2020 WL 1034361, at

 *3 (E.D.N.Y. Feb. 12, 2020) (collecting cases), report and recommendation adopted, No. 19-CV-

 2383 (AMD) (ST), 2020 WL 1031804 (E.D.N.Y. Mar. 3, 2020). Accordingly, the Court finds that

 Defendant 111 Deli is liable for violating § 605(a) of the FCA.

        B.      Defendant Espinal

        Plaintiff seeks to recover damages from Defendant Espinal individually (see Pl.’s Mot.,

 Dkt. 10, ¶ 3), but does not present any argument in favor of individual liability in its brief (see

 generally Pl.’s Br., Dkt. 10-1).

        Where, as here, a plaintiff successfully alleges that owners of a commercial

 establishment have violated § 605, the plaintiff “may seek to impose liability on the

 [individual owner-defendants] under the theories of ‘contributory infringement’ or ‘vicarious

 liability.’” J & J Sports Prods., Inc. v. LX Food Grocery Inc., No. 15-CV-6505 (NGG) (PK),

 2016 WL 6905946, at *2 (E.D.N.Y. Nov. 23, 2016) (quoting Softel, Inc. v. Dragon Med. &

 Sci. Commc’ns, Inc., 118 F.3d 955, 971 (2d Cir. 1997)). “Contributory infringement occurs



                                                 6
Case 1:19-cv-05180-PKC-RER Document 11 Filed 05/26/20 Page 7 of 13 PageID #: 195



 when a defendant authorized the violations.” Id. (citing Softel, 118 F.3d at 971). A defendant

 may be held vicariously liable so long as she had a “right and ability to supervise the infringing

 activities and had an obvious and direct financial interest in the exploitation of the copyrighted

 materials.” Shaw, 2020 WL 1034361, at *3 (internal quotation marks and citation omitted).

         Plaintiff’s complaint suggests that Plaintiff seeks to hold Defendant Espinal liable on

 theories of both contributory infringement and vicarious liability. Plaintiff alleges that Defendant

 Espinal was identified as the owner and principal of 111 Deli and had the right and ability to

 supervise the activities of 111 Deli as well as an obvious and direct financial interest in the

 activities of 111 Deli. (Compl., Dkt. 1, ¶¶ 9, 12, 15.) Additionally, Plaintiff alleges that Defendant

 Espinal specifically directed the unlawful interception and publication of the Program. (Id. ¶ 14.)

         The Court holds that these allegations are insufficient to support liability for Defendant

 Espinal under either contributory infringement or vicarious liability. 5 “A plaintiff fails to meet his

 or her burden of establishing vicarious liability by merely restating the legal standard without more

 factual information.” Shaw, 2020 WL 1034361, at *3 (citation omitted); see also id. (“A plaintiff

 is required to set forth some specific evidence to demonstrate the individual defendant’s

 supervision of the infringing broadcast and his or her direct financial interest in it.” (emphasis in

 original) (citation omitted)). Here, “[w]ithout factual support, the Court cannot accept J & J’s

 conclusory allegation that [the individual defendant] specifically directed or permitted the

 employees of [the institutional defendant] to unlawfully broadcast the Program.” J & J Sports

 Prods., Inc. v. Gonzalez, No. 18-CV-2319 (RRM) (RER), 2019 WL 3716197, at *6 (E.D.N.Y.

 May 9, 2019) (internal quotation marks omitted), report and recommendation adopted sub nom.


         5
            Because Plaintiff did not explicitly mention contributory infringement or vicarious
 liability in its brief, the Court relies on the complaint as stating the entirety of Plaintiff’s arguments
 as to the liability of Defendant Espinal.

                                                     7
Case 1:19-cv-05180-PKC-RER Document 11 Filed 05/26/20 Page 8 of 13 PageID #: 196



 J&J Sports Prods., Inc. v. Gonzalez, No. 18-CV-2319 (RRM) (RER), 2019 WL 4888635

 (E.D.N.Y. Sept. 30, 2019). The Court therefore denies Plaintiff’s motion for default judgment as

 to Defendant Espinal. See, e.g., J & J Sports Prods. Inc. v. Inga, No. 18-CV-2542 (PKC) (RLM),

 2019 WL 1320278, at *5–6 (E.D.N.Y. Mar. 22, 2019) (denying motion for default judgment

 because plaintiff merely made conclusory allegations without more factual information with

 respect to individual defendant’s liability).

 II.    Damages

        Because Plaintiff has established liability as to Defendant 111 Deli, Plaintiff is entitled to

 damages. On a motion for default judgment, the Court will not accept as true Plaintiff’s factual

 allegations related to damages. LX Food Grocery, 2016 WL 6905946, at *2 (citing Au Bon Pain

 Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981)). “The court must be satisfied that Plaintiff

 has met the burden of proving damages to the court with ‘reasonable certainty.’” Id. (quoting

 Credit Lyonnais Secs. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999)). “Although

 requests for damages are usually established by the plaintiff in an evidentiary hearing, the court

 can make such a determination without a hearing when supported by sufficiently detailed affidavits

 and documentary evidence.” Id. (citing Transatlantic Marine Claims Agency, Inc. v. Ace Shipping

 Corp., 109 F.3d 105, 111 (2d Cir. 19997)).

        In Plaintiff’s complaint, Plaintiff alleges that it is entitled to the following for Defendant

 111 Deli’s violation of § 605: (1) statutory damages in the amount of $10,000; (2) statutory

 damages for each willful violation in the amount of $100,000; and (3) the recovery of full

 costs, including reasonable attorneys’ fees. (Compl., Dkt. 1, ¶ 37.) In Plaintiff’s motion for

 default judgment, however, Plaintiff indicates that it is requesting $1,800 in statutory damages,

 $5,400 in enhanced statutory damages, as well as pre- and post-judgment interest at the federal



                                                  8
Case 1:19-cv-05180-PKC-RER Document 11 Filed 05/26/20 Page 9 of 13 PageID #: 197



 statutory rate. (Pl.’s Mot., Dkt. 10, at ECF 3.) Plaintiff also requests costs and attorney’s fees.

 (Id.)

         A.     Statutory Damages

         Section 605 of the FCA provides for a per-violation recovery “in a sum of not less than

 $1,000 or more than $10,000, as the court considers just.” 47 U.S.C. § 605(e)(3)(C)(i)(II). “The

 amount of damages to be assessed pursuant to Section 605 rests within the sound discretion

 of the Court.” Time Warner Cable of N.Y.C. v. Sanchez, No. 02-CV-5855 (GBD) (FM), 2003

 WL 21744089, at *3 (S.D.N.Y. July 8, 2003).

         Courts in this jurisdiction typically utilize two methodologies to calculate damages
         under Section 605(e)[(3)](C)(i)(II), and base the damages award on the higher of
         the two totals. Under the “flat fee” method, the court calculates the amount that
         defendants would have paid in exchange for the right to show the [event or
         program] legally—in this case, Plaintiff’s licensing fee. Under the “per-person”
         method, damages are equal to the amount an individual consumer would have paid
         to view the [event or program] pay-per-view, multiplied by the number of
         consumers who watched the illegally transmitted [event or program].
 LX Food Grocery, 2016 WL 6905946, at *4 (citations omitted).

         Even though Plaintiff requests $1,800 in statutory damages, Plaintiff’s brief is at times

 inconsistent with respect to the requested amount and seems to contain errors. Plaintiff first

 argues that the Court should not utilize either of the above approaches. (Pl.’s Br., Dkt. 10-1,

 at ECF 6–8.) Plaintiff goes on to state that “[t]he cost for [111 Deli] to broadcast the Program

 lawfully was $16,200,” citing to the Gagliardi Affidavit, but then only requests “$1,800[],

 which is three times the licensing fee.” 6 (Id. at ECF 8.) This does not make any mathematical

 sense. Nor does the $16,200 figure have any support in the record. The Gagliardi Affidavit


         6
           To the extent that Plaintiff argues that it should be awarded three times the licensing fee,
 “[c]onsistent with recent decisions in this Circuit, [the] Court declines J & J Sports’ request to
 deviate from the well-established practice in this District.” Shaw, 2020 WL 1034361, at *5
 (collecting cases) (declining to adopt treble damages).

                                                   9
Case 1:19-cv-05180-PKC-RER Document 11 Filed 05/26/20 Page 10 of 13 PageID #: 198



  states that “[t]he commercial sublicense fee for [111 Deli] was $16,200” (Gagliardi Affidavit,

  Dkt. 10-2, at ECF 3), but the “rate card” relied on by the Affidavit does not have a category

  for a rate of $16,200 (id. at ECF 19). Rather, the rate card shows that the rate for an

  establishment with “1–100” capacity is $1,800 and that the rate for the highest capacity listed

  is $4,800, far lower than the $16,200 sworn to in the Gagliardi Affidavit. (Id.) Furthermore,

  the alleged $16,200 licensing fee would exceed the $10,000 limit for statutory damages. See

  47 U.S.C. § 605(e)(3)(C)(i)(II). Because Plaintiff specifically requests $1,800, the Court only

  evaluates whether Plaintiff is entitled to that amount in statutory damages.

         The Court finds that Plaintiff is entitled to $1,800 in statutory damages under the “flat

  fee” method. Plaintiff submitted a rate card that establishes that 111 Deli would have been

  charged a licensing fee of $1,800 to broadcast the Program. (Gagliardi Affidavit, Dkt. 10-2,

  at ECF 19.) As for the per-person calculation, Plaintiff has not presented any evidence

  regarding what the six individuals present would have been charged to watch the Program in

  his or her home, and the Court doubts that this method would produce a higher amount than

  $1,800. See J & J Sports Prods., Inc. v. Vasquez, No. 19-CV-5238 (BMC), 2019 WL

  7194405, at *2 (E.D.N.Y. Dec. 26, 2019) (“[T]here were 6 patrons present, and the Court

  doubts the cost of watching this particular boxing match at home exceeded $300[.]”); id. at

  *2 n.2 (“Courts in the Eastern District of New York have adopted $54.95-per-patron as a

  seemingly market based standard when determining what a patron would pay to view certain

  programs at home.” (citation omitted)).

         B.      Enhanced Damages

         “In any case in which the court finds that [an FCA violation] was committed willfully and

  for purposes of direct or indirect commercial advantage or private financial gain, the court in its



                                                  10
Case 1:19-cv-05180-PKC-RER Document 11 Filed 05/26/20 Page 11 of 13 PageID #: 199



  discretion may increase the award of damages, whether actual or statutory, by an amount of not

  more than $100,000.” 47 U.S.C. § 605(e)(3)(C)(ii).

         To determine whether willful conduct warrants an award of enhanced damages,
         courts typically consider, inter alia, whether there is evidence of (i) repeated
         violations; (ii) significant actual damages suffered by the plaintiff; (iii) substantial
         unlawful monetary gains by defendant; (iv) defendant’s advertising of the event;
         and (v) defendant’s collection of a cover charge or premiums for food and drinks.

  J & J Sports Prods., Inc. v. Big Daddy’s Theme Palace, No. 14-CV-2765 (JG) (JMA), 2015 WL

  58606, at *5 (E.D.N.Y. Jan. 5, 2015) (internal quotation marks and citations omitted).

         Plaintiff requests $5,400 in enhanced damages. (Pl.’s Mot., Dkt. 10, at ECF 3.) The Court

  declines to do so. Plaintiff has not alleged any facts, or presented sufficient evidence, to support

  a finding of willfulness that warrants an award of enhanced damages. First, there is no evidence

  of repeat violations. Second, “[t]o the extent Defendants’ failure to pay for a license constitutes

  ‘actual damages,’ that cost is already factored into Plaintiff’s statutory damages award.” LX Food

  Grocery, 2016 WL 6905946, at *5. Third, the evidence submitted by Plaintiff indicates that there

  were approximately six individuals in 111 Deli when the violation occurred (Loughlin Declaration,

  Dkt. 10-3, at ECF 36), and Plaintiff presents no evidence that this number of patrons exceeds the

  number of people who would have been present in the establishment at any other time, or that

  Defendant 111 Deli recovered increased profits as a result of airing the Program. Fourth, Plaintiff

  presents no proof that Defendant 111 Deli advertised its airing of the Program. Finally, Plaintiff

  does not establish that Defendant 111 Deli imposed cover charges during the unlawful airing of

  the Program.

         However, in cases such as this, some “courts in our Circuit have awarded enhanced

  damages as a deterrent to the problem of persistent signal piracy and to compensate Plaintiff for

  intangible losses such as business investment, business opportunities, reputation, and goodwill.”



                                                   11
Case 1:19-cv-05180-PKC-RER Document 11 Filed 05/26/20 Page 12 of 13 PageID #: 200



  Shaw, 2020 WL 1034361, at *6 (E.D.N.Y. Feb. 12, 2020) (internal quotation marks and citation

  omitted). The Court finds that merely awarding Plaintiff the amount of the sublicensing fee as

  statutory damages would insufficiently deter future signal piracy and insufficiently compensate

  Plaintiff for these intangible losses. See, e.g., id. (awarding $2,200 in enhanced damages where

  the licensing fee was $2,200 and none of the factors was present); Vasquez, 2019 WL

  7194405, at *2 (awarding $9,000 in enhanced damages where the licensing fee was $1,800).

  Accordingly, the Court awards Plaintiff enhanced damages in the amount of $1,800, which is equal

  to the award of statutory damages.

         C.     Costs and Interests

         The FCA requires courts to “direct the recovery of full costs, including awarding

  reasonable attorney’s fees to an aggrieved party who prevails.” 47 U.S.C. § 605(e)(3)(B)(iii).

  The Court grants Plaintiff’s request to submit an affidavit and accompanying letter

  establishing the amount of costs and attorney’s fees it seeks to recover within thirty (30) days

  from the entry of this Memorandum and Order.

         Additionally, Plaintiff requests pre- and post-judgment interest at the federal statutory rate.

  (Pl.’s Mot., Dkt. 10, at ECF 3.) Although § 605 of the FCA does not provide for an award of

  pre-judgment interest, the Court has discretion to award pre-judgment interest when doing so

  is “fair, equitable[,] and necessary to compensate the wronged party fully.”               Wickham

  Contracting Co. v. Local Union No. 3, IBEW, 955 F.2d 831, 835 (2d Cir. 1992). However,

  “[c]ourts should not award pre[-]judgment interest where the statutory obligation on which

  interest is sought is punitive in nature.” LX Food Grocery, 2016 WL 6905946, at *5 (internal

  quotation marks and citation omitted). As that is the basis on which Plaintiff seeks enhanced

  damages, the Court denies Plaintiff’s request for pre-judgment interest. See J & J Sports

  Prods., Inc. v. La Ruleta, Inc., No. 11-CV-4422 (NGG) (VVP), 2012 WL 3764062, at *5
                                                   12
Case 1:19-cv-05180-PKC-RER Document 11 Filed 05/26/20 Page 13 of 13 PageID #: 201



  (E.D.N.Y. Aug. 7, 2012) (“Most courts in this district that have addressed this issue have

  declined to award [pre-judgment] interest noting that ‘[s]tatutory damages under the [FCA]

  are analogous to punitive damages in that they are designed to deter others from similar

  infringing activity.’” (collecting cases)).

         The Court, however, grants Plaintiff’s request for post-judgment interest, as provided

  for by 28 U.S.C. § 1961. See Shaw, 2020 WL 1034361, at *7 (awarding post-judgment interest

  because “[n]o such barrier exists for awarding post-judgment interest in FCA cases”

  (collecting cases)).

                                           CONCLUSION

         For the foregoing reasons, Plaintiff’s motion for default judgment is granted in part and

  denied in part. The motion is granted as to the liability of Defendant 111 Deli under 47 U.S.C.

  § 605, and denied as to Defendant Espinal. The Court awards Plaintiff damages in the total

  amount of $3,600. The Court grants Plaintiff leave to submit an affidavit and accompanying

  letter establishing the amount of attorney’s fees it seeks to recover within thirty (30) days from

  the entry of this Memorandum and Order. The Clerk of Court is respectfully directed to enter

  judgment in Plaintiff’s favor. The Court orders Defendant 111 Deli to pay Plaintiff post-

  judgment interest, to be calculated from the date the Clerk of Court enters judgment in this action

  until the date of payment, using the federal rate set forth in 28 U.S.C. § 1961.



                                                        SO ORDERED.


                                                        /s/ Pamela K. Chen
                                                        Pamela K. Chen
                                                        United States District Judge
  Dated: May 26, 2020
         Brooklyn, New York


                                                  13
